 COLORADO BUILDING & CONSTRUCTION TRADESColorado Building & Construction Trades Council andUtilities Services Engineering, Inc. Case 27-CC-622November 13, 1978DECISION AND ORDEROn July 28, 1977, Administrative Law Judge JamesT. Barker issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief. The General Counsel filed a briefin support of the Administrative Law Judge's Deci-sion and the Charging Party filed a brief in answer toRespondent's exceptions. In addition, briefs amici cu-riae were filed on behalf of the American Federationof Labor and Congress of Industrial Organizations,the Building and Construction Trades Department,AFL-CIO, and the Chamber of Commerce of theUnited States of America.Pursuant to a notice of hearing issued by theBoard on February 8, 1978, oral argument in this andrelated proceedings was held before the Board inWashington, D.C., on February 23, 1978. In additionto arguments presented by the parties involved in theseveral proceedings, permission to argue orally asamici curiae was granted to the Chamber of Com-merce of the United States of America, the AmericanFederation of Labor and Congress of Industrial Or-ganizations, the Building and Construction TradesDepartment, AFL-CIO, and the Laborers' Interna-tional Union of North America, AFL-CIO-CLC.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsfiled by the parties, as well as the briefs filed by theamici curiae and the oral arguments made to theBoard, and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.The Administrative Law Judge found that Re-spondent violated Section 8(b)(4)(ii)(A) by picketingto obtain an agreement which violated Section 8(e).We agree with this finding for the reasons set forthbelow.The essential facts are not in dispute. Utilities Ser-vices Engineering, Inc. (hereinafter Utilities), is en-gaged in municipal utility and industrial constructionLos Angeles Building and Construction Trades Council, and Local UnionNo. 1497 United Brotherhood of Carpenters d Joiners of America (DonaldSchriwer, Inc. and Sullivan-Kelley A Associates), 239 NLRB 264 (1978);Carpenters Local No. 944. United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO, and Carpenters Local No. 235, United Brotherhood ofCarpenters and Joiners of America, A FL-CIO (Woelke a Romero Framing,Inc.), 239 NLRB 241 (1978); and International Union of Operating Engineers.Local No. 701, A FL-CIO; Oregon-Columbia Chapter, The Associated GeneralContractors of America, Inc. (Pacific Northwest Chapter of the AssociatedBuilders & Contractors, Inc.), 239 NLRB 274 (1978).and in maintenance operations. A major portion ofits business involves the construction of water andsewage treatment plants and pump stations. At rele-vant times. Utilities employed approximately 24 em-ployees at some 12 active projects located throughoutthe State of Colorado. One of these projects was acontract with Johns-Manville Corporation to per-form electrical maintenance work at the Johns-Man-ville Corporation Research and Development Cen-ter. Utilities normally does not use the service ofsubcontractors. However, it has engaged in subcon-tracting from time to time. In April 1976,2severalsubcontractors were used at the Meeker, Colorado,project located approximately 400 miles from Den-ver, Colorado. No subcontracting was done at theJohns-Manville project. The employees of Utilitiesare not represented by any labor organization andUtilities has never had a collective-bargaining agree-ment with Respondent.In early April, Utilities received a letter datedApril 5 and signed by Respondent's business agent.The letter stated, inter alia, that Respondent was en-gaged in a program to eliminate substandard wagesin the area, that it was requesting general contractorsto sign an agreement governing the subcontracting ofconstruction jobsite work, and that it intended to in-form the public of those contractors who did not signthe subcontracting agreement by means of picketingand other modes of communication. The proposedagreement contained the following provisions:I. This contract shall govern, and be limitedto, labor performed at the site of construction,alteration, painting, or repair of building, struc-ture, or other work of the Contractor by sub-contractors, and shall be limited to work whichis not customarily performed by employees ofthe Contractor. This Agreement shall not applyto work on any project for the performance ofwhich the Contractor has entered into a sub-contract on or before the date of execution ofthis Agreement. Nor shall this Agreement applyto any work performed by any employee or em-ployees in a certified or recognized collectivebargaining unit, or by any employee or employ-ees who have a representative for collective bar-gaining.2. As used in this Agreement, the term "sub-contractor" shall include any arrangement un-der which the Contractor permits any other per-son, firm or corporation, other than theContractor's own employees, to perform workfor which the Contractor has primary responsi-bility.:Al' dales are in 1976 unless otherwise indicated253 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. It shall be the obligation of the Contractorto include in every sub-contract for work gov-erned by this Agreement a provision requiringthe payment of prevailing rates of wages forsuch work. In the event any sub-contractor shallfail to pay its employees the prevailing rates ofwages for work within the scope of this Agree-ment, the Contractor shall make whole the em-ployees of sub-contractors for all losses anddamages which they sustain by reason of thesub-contractor's default.4. The Contractor further agrees that it willnot permit a sub-contractor, or the employee ofany sub-contractor, to perform any work withinthe scope of this Agreement, unless the sub-con-tractor has entered into a written agreementwith the Contractor agreeing to pay its employ-ees the prevailing wage rates for all work gov-erned by this Agreement.* * * * *7. It is the purpose and intention of the par-ties that this Agreement shall apply to all enter-prises of the Contractor, regardless of the natureof the entity through which the Contractor en-gages in business. It is therefore agreed that thisAgreement shall inure to the benefit of, and bebinding upon, any person, firm, or corporationcontrolled, either directly or indirectly, by theContractor, or by a principal stockholder orowner of the Contractor.8. It is understood and agreed by the partiesthat the Council is not the collective bargainingrepresentative of any employee, and therefore,nothing herein shall be construed to recognize theCouncil as the collective bargaining representa-tive of any employee or employees, or to super-sede any collective bargaining contract pres-ently, or hereafter, in effect, or to derogate inany way from the authority of any collectivebargaining representative of employees of theContractor or the sub-contractor. Nor shall anyprovision in this Agreement be construed to es-tablish rates of compensation, conditions ofwork, or terms of employment for any employ-ees of the Contractor, or of a sub-contractor.9. As used herein the term "prevailing rate ofwage" means that rate of wages paid in the areain which the work is to be performed to the ma-jority of workers employed in that classificationin construction in the area similar to the pro-posed undertaking. In the event that there is nota majority of workers paid at the same wagerate, then the wage rate paid to the greater num-ber of workers shall be deemed to be the prevail-ing wage rate.Utilities did not respond to the letter and no furthercommunication occurred between Utilities and Re-spondent.On April 22, the Union picketed the Johns-Man-ville Research and Development Center site. A pick-et sign was displayed containing the following state.ment:UTILITIES SERVICES ENGINEERING,INC. has no sub-contracting agreement withColorado Building & Construction TradesCouncil.We have no dispute with any other person orcompany on this project.During the normal working hours on April 23, thepicketing ceased and no picketing has occurred sincethat date. Neither the business office of Utilities norany of the other jobsites at which Utilities was per-forming services were picketed by Respondent. Atthe Johns-Manville World Headquarters location sit-uated some 2-1/4 miles from the Research and De-velopment Center, employees of Blackinton & Deck-er ceased work during the time of the picketing at theResearch and Development Center. The Blackinton& Decker job superintendent told the Company'spresident that the employees were quitting becausethe picketing at the Research and Development Cen-ter was "flowing over" to the World Headquarterssi te.The General Counsel contends that the agreementsought by Respondent violates Section 8(e) becauseit is addressed to the secondary objective of influenc-ing the employment practices of firms which seek todo business with Utilities, to the benefit of unionmembers generally.Respondent contends that the proposed agreementmerely requires that the primary contractor engageonly those subcontractors paying the prevailing wagerate. Respondent further contends that the mainte-nance of area standards has long been recognized asa legitimate union objective. Thus, it argues, the ten-dered contract is not proscribed by Section 8(e) ofthe Act.Section 8(e) of the Act makes it an unfair laborpractice for an employer and a union to enter into anagreement, express or implied, whereby the employeragrees to cease doing business with any other per-son.3A literal construction of this section suggests3Sec. 8(e) provides:It shall be an unfair labor pracitce for any labor organization and anyemployer to enter into any contract or agreement. express or implied.whereby such employer ceases or refrains or agrees to cease or refrain254 COLORADO BUILDING & CONSTRUCTION TRADESthe illegality of any agreement which results in pre-venting the employer from establishing a business re-lationship with another person. That section, how-ever, has been construed to reach only secondarypressures whereby labor seeks to further its aims byinvolving an employer in disputes not its own:Section 8(e) was part of a legislative programdesigned to plug technical loopholes in §8(b)(4)'s general prohibition of secondary activi-ties. In § 8(e) Congress broadly proscribed usingcontractual agreements to achieve the economiccoercion prohibited by § 8(b)(4).4Thus, union activity directed toward primary objec-tives may be lawful even though it results in an em-ployer's ceasing to do business with another person.And contract clauses whose basic aims are to limitsubcontracting so as to preserve for unit employeeswork which has customarily been performed bythem, or in some instances to recapture work regard-ed as fairly claimable, have been found lawful.5Simi-larly, clauses which require an employer to limit sub-contracting of such work to subcontractors whomaintain the same standard of employment-socalled union standard clauses-have been found law-ful. Respondent contends that its proposed clausefalls within the latter category. We find no merit inthis contention.The principal rationale for the lawful character ofunion standard clauses is that the union has a pri-mary interest in insuring that negotiated standards ofemployees in a contractual unit will not be under-mined by subcontractors maintaining substandardconditions of employment which enable them to per-form the unit work at cheaper labor costs.6A unionmay, therefore, remove an employer's economic in-centive to subcontract by requiring that the employersubcontract only to another employer who agrees tomeet prevailing standards for wages, hours, and thefrom handling, using. selling. transporting or otherwise dealing in anyof the products of any other employer. or to cease doing business withany other person, and any contract or agreement entered into hereto-fore or hereafter containing such an agreement shall be to such extentunenforceable and void: Provided. That nothing is this subsection (e)shall apply to an agreement between a labor organization and an em-ployer in the construction industry relating to the contracting or sub-contracting of work to be done at the site of the construction. altera-tion, painting. or repair of a building, structure or other work ..Connell Construction Co.. Inc. v. Plumbers & Steamfitiers Local UnionNo. 100. United Association of Journeymen & Apprentices of the Plumbhing &Pipefitting Industrs of the United Stares and Canada, AFL CIO. 421 L. S616. 628 (1975).Heavy. HlHghXav. Building and Construction Teamsteri (ommtinttee forNorthern California. International Brotherhood of Teamsters. e al ( CaliforniaDump Truck Owners Associatrion). 227 NLRB 269. 272 (1976l. and casescited therein.6 General Teamsters Local 386. International Brotherhood of Teamsterrs,Chauffeurs. Warehousemen and Helpers of America (Construction MuatertaliTrucking, Inc.). 198 NLRB 1038 (1972), and International Union. UnitedMine Workers of America (Dixie Mining Compaun, 188 NLRB 753 (1971)like. If, however, the union is requiring the clause inorder to further union aims generally by controllingthe employment practices of firms seeking businesswith the employer, the action is secondary and un-lawful.7The central question in these cases is there-fore: Does the disputed clause have the primary ob-ject of aiding employees in a contractual unit or thesecondary object of aiding and assisting union mem-bers generally? Here, the clause has a secondary ob-ject. First, there is no contractual unit. Respondentdoes not represent any of Utilities' employees. Nordoes Respondent seek an agreement of the type per-mitted by Section 8(f) which would cover employeesUtilities might hire in the future. Second. even ifthere were such a unit, Respondent's clause wouldnot protect the interests of employees in the unit.Instead, the clause is limited to "work which is notcustomarily performed by employees of the Contrac-tor." Thus, Respondent does not seek to maintainstandard wages for employees in a contractual unitby insuring that unit work is not subcontracted tofirms which pay substandard wages. In these circum-stances, Respondent's clause has the secondary effectof aiding its own members generally by attempting toplace nonunion subcontractors in a position wherethey must meet union standards in order to do busi-ness.8We, therefore, find that the clause is proscribedby the general provisions of Section 8(e).Respondent contends that even if the proposedclause is within the general proscription of Section8(e), it is protected by the first proviso (hereafter theconstruction industry proviso or the proviso) to Sec-tion 8(e). The General Counsel contends that the Su-preme Court's decision in Connell, supra, requires afinding that the proposed agreement is not protectedby the proviso because there is no collective-bargain-ing relationship between Utilities and Respondent,and the agreement is not limited to times and placeswhen Utilities has employees whom the Union seeksto or does represent. In response to this contention,Respondent argues that the portion of the SupremeCourt decision in Connell concerning the proviso isnot controlling, as it deals with a clause clearly pro-hibited by Section 8(e). which admittedly was soughtRespondent relies heavils on its argument that presailing wages are alegitimate objective favored by Federal law. Of course. the issue Is notwhether the objective is legitimate In a broad sense-unionization is such anobjective but whether it is legitimate to seek to achieve that objective bythe means used herein9 In this connection, we note that California Dump TrucA Owners Associa-tin, ¥iipra, involved considerations different than those in the present caseThere. the union had a bargaining relationship with the contractor andcould lawfully seek a union standards subcontracting clause to protect theinterest of employees in a cintraclual unit. The question was whether theclause was actually addressed to the protection of negotiated standards orwhether it served a secondary purpose Here, the Union does not have abargaining relationship with the contractor and the clause does not purportto protect the interests of employees In a contractual unit. Thus. the clauseis unquestionabl, for the purpose of achieving union objectives elsewhere255 DECISIONS OF NATIONAL LABOR RELATIONS BOARDas a means of organizing subcontractors. It assertsthat the decision is, therefore, inapposite because Re-spondent is not engaged in an organizational cam-paign, but in an attempt to eliminate unfair competi-tion based upon the payment of substandard wages.We find no merit in Respondent's argument.In Woelke & Romero Framing, Inc.,9a companioncase for oral argument, we concluded that the Con-nell decision construed the construction industry pro-viso to Section 8(e) to permit subcontracting clausessuch as that in the instant case in the context of acollective-bargaining relationship. We further notedthat the Connell court suggested that such clausesmight be protected by the proviso even without acollective-bargaining relationship if they were direct-ed toward the problems raised by the close relation-ship between contractors and subcontractors at theconstruction site and/or to the reduction of frictionthat may be caused when union and nonunion em-ployees are required to work together at the samejobsite.Here, Respondent seeks the subcontracting clauseoutside the context of a collective-bargaining rela-tionship and thereby loses the protection of the pro-viso, unless, possibly, the clause is addressed to prob-lems posed by the common situs relationships on aparticular jobsite or to the reduction of friction be-tween union and nonunion employees at a jobsite.Respondent's clause, however, despite its differentphrasing, is no more related to these concerns thanwas the Connell clause. The instant clause does notrestrict the subcontracting of other types of work atthe jobsite, nor does it apply only to jobsites wherethe Union's members are working. Thus, the clauseallows for the possibility of union and nonunion em-ployees working side by side at a jobsite.Furthermore, as in Connell, Respondent does notseek the clause in order "to organize a nonunion sub-contractor on the building project it picketed," sinceno subcontracting was done at the Johns-Manvilleproject which Respondent picketed.°0Indeed, Utili-ties does not normally use the services of subcontrac-tors. Respondent's clause, therefore, is not aimed atavoiding problems raised by common situs relation-ships." As in Connell, the effect of the instant clauseis to place too great an organizational weapon in thehands of the Union by allowing it to compel anygeneral contractor to agree to bring economic pres-sure on any nonunion subcontractor provided theagreement covers work to be performed at any con-struction jobsite. In accord with the Court's holdingin Connell, we find that this clause is not saved by theproviso.Accordingly, we find, in agreement with the Ad-ministrative Law Judge, that the proposed agreementviolates Section 8(e) and Respondent's picketing toobtain the agreement violated Section 8(b)(4)(ii)(A)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorder that the Respondent, Colorado Building &Construction Trades Council, Denver, Colorado, itsofficers, agents, and representatives, shall take theaction set forth in the said recommended Order.9( rpenters Lo al Vio 944, UInited Brroherhood of (arpenters and Joinersiif mn4erea. A4 Fl ('10, and (orprenters lacal No. 235. United Brotherhood ofCarpenlerv and Joiners oj A merica, AIFL ('10 (Woelke <& Romero Framing.Incli 239 NLRB 241.( onnell ( ,onsrucion Co. In(. s. Plumbers & Steamfitters Local L niono. 10(), 421 U.S, at 631.In light of this finding, we need not and do not pass on the question ofwhat tspe of clause would address these concerns and whether it would beauthorized bh the proviso if it were sought oatside the context of a collec-tive-hargaining relationshipDECISIONSTATEMENT OF THE CASEJAMES T BARKER. Administrative Law Judge: This casewas heard before me at Denver, Colorado, on April 26,1977, pursuant to a complaint and notice of hearing issuedon March 10, 1977, by the Regional Director of the Na-tional Labor Relations Board for Region 27, and anamendment to the complaint issued by the Regional Direc-tor on March 22, 1977. The complaint and the amendmentthereto are based upon an original charge filed on April 27,1976.' by Utilities Services Engineering, Inc., hereinaftercalled Utilities, and an amended charge filed by Utilitieson April 30. The complaint and amendment thereto allegeviolations of Section 8(b)(4)(ii)(A) of the National LaborRelations Act, as amended, hereinafter called the Act. Theparties were accorded full opportunity to examine andcross-examine witnesses, introduce relevant evidence, andto present oral argument. Counsel for the General Counselavailed herself of the opportunity to make an openingstatement and the parties timely filed briefs with me.Upon the entire record in this case, the briefs of theparties, and my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1 THE BUSINESS OF THE EMPLOYERAt all times material herein, Utilities, a corporation dulyorganized under the laws of the State of Colorado, hasI Unless otherwise specified, all dates herein refer to the calendar year1976.256 COLORADO BUILDING & CONSTRUCTION TRADESmaintained its principal office and place of business atDenver, Colorado, and has been engaged at its Denver,Colorado. establishment in business as a municipal utilityand industrial general contractor and as a maintenancecontractor. In the course and conduct of its business opera-tions, Utilities annually purchases and receives goods andmaterials valued in excess of $50,000. directly from pointsand places outside the State of Colorado.Upon the foregoing, I find that at all times materialherein, Utilities Services Engineering, Inc., has been an em-ployer engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.II THE LABOR ORG(ANIZATION INVOLVEDRespondent concedes, and I find, that at all times mate-rial herein, Colorado Building & Construction TradesCouncil has been a labor organization within the meaningof Section 2(5) of the Act.III THE ALLEGED UNFAIR LABOR PRAC TICESA. The IssuesThe principal issue in this proceeding is whether thepicketing and handbilling undertaken by Respondent onApril 22 and 23. 1976, at a construction site on which Utili-ties was performing certain work for Johns-Manville Cor-poration, was with the object of forcing Utilities to enterinto an agreement prohibited by Section 8(e) of the Act inviolation of Section 8(b)(4Xii)(A) of the Act. In essentialterms, the resolution of this issue rests on a determinationof whether Respondent was endeavoring to engage in pro-scribed "top-down" organizing of nonunion subcontrac-tors within the meaning of the Supreme Court's Connelldecision.2B. Pertinent FactsBackground factsAs found, Utilities is an enterprise engaged in municipalutility and industrial construction and in maintenance op-erations. A principal facet of its operation involves the con-struction of water and sewage treantlent plants and pumpstations. Services of subcontractors are sometimes but notusually utilized. Since 1969 Frank McHugh has been presi-dent and principal stockholder of Utilities. At pertinenttimes his wife, Jane McHugh, was employed in a full-timecapacity by Utilities. In spring 1976. Utilities obtained acontract from Johns-Manville Corporation to performelectrical maintenance and allied work at the Johns-Man-ville Corporation Research and Development C'enter as asupport operation to the Johns-Manville scientists and en-gineers employed at the facility. The work was not "con-struction-type work as such" but involved the use of me-chanics, maintenance electricians, and laborers. Thecontract was obtained by competitive bid and was in effect( onnell (on1sirucion ('e, In, v. Plumserv & Sl nlam lltre 1 o, l I -tnVo 1(()0, 421 tS 616 (1975).from April 1, 1976, and at all relevant times thereafter. Thecontract did not cover operations at the Johns-ManvilleWorld Headquarters location situated some 2-1/4 miles byroad from the Research and Development Center. The twolocations are not visible one from the other.At relevant times, Utilities employed approximately 24rank-and-file employees manning approximately 12 activeprojects scattered throughout the State of Colorado. Theemployees of Utilities are not represented by any labororganization and Utilities has never had a collective-bar-gaining agreement with Respondent.C. The Alleged Unlaxsful ConductIn early April, Utilities received a letter dated April 5signed by John J. Donlon, business manger of Respondent.Enclosed was a document designated as an agreement gov-erning subcontracting of construction site work. Utilitieshad not previously been contacted by Donlon or any otherrepresentative of the Respondent. The letter which was ad-dressed to Utilities Services Engineering, Inc.. containedthe following:We are presently engaged in a program to eliminatesubstandard wages in the construction industry in thisarea. To assist in accomplishing this, we are requestingbuilders, general contractors, and project managers tosub-contract jobsite work only to contractors whoagree to pay prevailing rates of wages to their employ-ees. A proposed draft of such agreement is enclosedfor your consideration. You will note that it appliesonly to future work for which no sub-contract hasbeen executed, and does not cover any work per-formed by employees who have a collective bargainingrepresentative.We intend to acquaint the public, by means of pick-eting and other forms of communication, with thenames of builders, general contractors and projectmanagers who do not enter into our sub-contractingagreement for prevailing wages. In the event that yourcompany is the subject of such picketing, it will beconducted at your general offices and other places inwhich you may be engaged in business. The picketingwill be directed to the public, and not to your contrac-tors, suppliers or employees. Its sole purpose will be topublicize the fact that you are not a party to our pre-vailing wage sub-contracting agreement. We wish toemphasize that we are not requesting or seeking, anddo not desire, you to cease or refrain from doing busi-ness with any person, firm or corporation. Nor do weclaim to represent, or seek to organize, any of youremployees or employees of any sub-contractor, or tobargain for them.If you have any comment or question concerningthis matter, please communicate the same by letter.which will be referred to our Executive Board for ap-propriate consideration and action. Neither the under-signed, nor any other person, has authority to discussthis matter in behalf of the Council.In pertinent part the agreement enclosed contained thefollowing provisions:257 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1. This contract shall govern, and be limited to, la-bor performed at the site of construction, alteration,painting, or repair of building, structure, or other workof the Contractor by sub-contractors, and shall be lim-ited to work which is not customarily performed byemployees of the Contractor. This Agreement shallnot apply to work on any project for the performanceof which the Contractor has entered into a sub-con-tract on or before the date of execution of this Agree-ment. Nor shall this Agreement apply to any workperformed by any employee or employees in a certi-fied or recognized collective bargaining unit, or by anyemployee or employees who have a representative forcollective bargaining.2. As used in this Agreement, the term "sub-con-tractor" shall include any arrangement under whichthe Contractor permits any other person, firm or cor-poration, other than the Contractor's own employees,to perform work for which the Contractor has primaryresponsibility.3. It shall be the obligation of the Contractor toinclude in every sub-contract for work governed bythis Agreement a provision requiring the payment ofprevailing rates of wages for such work. In the eventany sub-contractor shall fail to pay its employees theprevailing rates of wages for work within the scope ofthis Agreement, the Contractor shall make whole theemployees of sub-contracts for all losses and damageswhich they sustain by reason of the sub-contractor'sdefault.4. The Contractor further agrees that it will not per-mit a sub-contractor, or the employee of any sub-con-tractor, to perform any work within the scope of thisAgreement, unless the sub-contractor has entered intoa written agreement with the Contractor agreeing topay its employees the prevailing wage rates for allwork governed by this Agreement..* .* *7. It is the purpose and intention of the parties thatthis Agreement shall apply to all enterprises of theContractor, regardless of the nature of the entitythrough which the Contractor engages in business. Itis therefore agreed that this Agreement shall inure tothe benefit of, and be binding upon, any person, firm,or corporation controlled, either directly or indirectly,by the Contractor, or by a principal stockholder orowner of the Contractor.8. It is understood and agreed by the parties thatthe Council is not the collective bargaining representa-tive of any employee, and therefore, nothing hereinshall be construed to recognize the Council as the col-lective bargaining representative of any employee oremployees, or to supersede any collective bargainingcontract presently, or hereafter, in effect, or to dero-gate in any way from the authority of any collectivebargaining representative of employees of the Con-tractor or the sub-contractor. Nor shall any provisionin this Agreement be construed to establish rates ofcompensation, conditions of work, or terms of em-ployment for any employees of the Contractor, or of asub-contractor.9. As used herein the term "prevailing rate of wage"means that rate of wages paid in the area in which thework is to be performed to the majonty of workersemployed in that classification in construction in thearea similar to the proposed undertaking. In the eventthat there is not a majority of workers paid at the samewage rate, then the wage rate paid to the greater num-ber of workers shall be deemed to be the prevailingwage rate.The letter and proposed agreement came to the attentionof Frank McHugh, but neither he nor any other represen-tative of Utilities responded to the letter. No further directcommunication by mail, telephone, or otherwise was re-ceived by Utilities from Respondent. At no relevant timehad Utilities sub-contracted work on the Johns-Manvilleproject.On April 22, McHugh received a telephone call from hisforeman at the Research and Development Center advisinghim that picketing was transpiring at the center. Addition-ally. McHugh received a call from a Johns-Manville repre-sentative inquiring whether or not Utilities' employees hadreported to work at the center. As a consequence of thesetelephone communications, Jane McHugh went to the Re-search and Development site and observed Utilities' em-ployees working. She also observed a picket stationed prox-imate to the only entrance to the center. On display was apicket sign containing the following legend:UTILITIES SERVICES ENGINEERING, INC. hasno sub-contracting agreement with Colorado Building& Construction Trades Council.We have no dispute with any other person or compa-ny on this project.In possession of the picket were some yellow flyers con-taining the following:MESSAGE TO THE PUBLICWe are picketing UTILITIES SERVICES ENGI-NEERING, INC. because of its refusal to sign a sub-contracting agreement providing for payment of PRE-VAILING WAGES. If you believe in the cause of fairwages for American workers, please telephone or writeto UTILITIES SERVICES ENGINEERING, INC.,and request them to sign our sub-contracting agree-ment for prevailing wages.Our picket is not directed against any other em-ployer, and we have no dispute with any other em-ployer on this project.Thank you!COLORADO BUILDING & CONSTRUCTIONTRADES COUNCILThe person giving you this leaflet is not authorizedto discuss this or any other matter in behalf of theColorado Building and Construction Trades Council.From the Research and Development Center Jane Mc-Hugh drove to the World Headquarters site and observedthat, contrary to previous visits to the site. there was littleor no visible activity taking place. Jane McHugh drove into258 COLORADO BUILDING & CONSTRUCTION TRADESthe World Headquarters area at approximately I a.m. anddid not observe any picketing. She returned to the office ofUtilities and imparted to Frank McHugh what she hadobserved and the information she had received.On April 22, McHugh contacted John Martin, labor re-lations representative of the Associated General Contrac-tors Association of which Utilities was a member; placed atelephone call to Dan Porter of Blackinton & Decker, afirm whom McHugh knew to be performing work at theWorld Headquarters; and also spoke by telephone with alabor relations attorney.The following day, April 23, Frank McHugh was in-formed that picketing was again transpiring at the entranceto the Research and Development Center. Employees ofUtilities reported to work on April 23 at the center andperformed their duties. During the normal working hourson April 23 the picketing ceased, and no picketing hastranspired since April 23. At no time, including April 22 orApril 23, was the business office of Utilities picketed, norwas picketing conducted at any of the other jobsites atwhich Utilities was then performing services, either in met-ropolitan Denver or elsewhere. At the time in question,Utilities was employing subcontractors on a project inMeeker, Colorado, some 400 miles from Denver.In the meantime, on Thursday, April 22, Daniel Porter,president of Blackinton & Decker, Inc., a general contract-ing firm, a subcontractor of Turner Construction. the con-struction manager for the construction of the Johns-Man-ville World Headquarters, received a telephone call fromhis job superintendent, Marshall Blanchard. Blanchard in-formed Porter that Blackinton & Decker employees wereceasing work. It was Blanchard's representation to Porterthat the employees were quitting because picketing wasbeing conducted at the Research and Development siteand was "flowing over" to the headquarters site. Blanchardimparted to Porter the information that the Blackinton &Decker employees had commenced work at their usualstarting time but had thereafter ceased working. As a con-sequence of this information, Porter consulted with a laborrelations representative of the Association of General Con-tractors and contacted Turner Construction. Later in theday, he spoke with representatives of the Carpenters andLaborers, which represented Blackinton & Decker employ-ees? In the early afternoon, the project manager dis-patched the following telegram to Blackinton & Decker:THIS IS A CONFIRMATION COPY OF A PREVIOUSLY PHONE-DELIV-ERED TELEGRAM RE JOHNS-MANVILLE WORLD HEADQUARTERSAS OF 4-22-76 YOU AND YOUR SUBCONTRACTORS ARE NOT PRO-VIDING SUFFICIENT MANPOWER AND ARE IN VIOLATION OF ARTI-CLE 3 OF YOUR SUBCONTRACT AGREEMENT. PLEASE CORRECTTHIS SITUATION IMMEDIATELY TO AVOID WORKING OVERTIMEAT YOUR OWN COST AS REQUIRED BY ARTICLE 3. PLEASE HAVEMANAGEMENT ATTEND JOB SITE MEETING TODAY 4-22-76 AT 4OCLOCK PM.Blackinton & Decker compensated its employees on the3 Daniel Porter credibly testified that Blackinton & Decker emplosed la-borers, carpenters, ironworkers, cement finishers, and operating engineers.all of whom were represented by labor organizalionsWorld Headquarters project for I hour of work on April22. They received no compensation for Apnl 23.4ConclusionsThe complaint alleges violations of Section 8(h)(4)(ii)(A)of the Act, arising from Respondent's April 22 and 23 pick-eting and handbilling of Utilities at the Johns-Manville Re-search & Development Center where Utilities had a con-tract to perform maintenance electrical work. Thecomplaint avers that the object of the picketing was toforce Utilities to enter into an agreement prohibited bySection 8(e) of the Act. It is the General Counsel's conten-tion that the proposed agreement is on its face secondaryand unlawful in that it is addressed to the employmentpractices of firms which seek to do business with Utiliticsand was calculated to accomplish "top-down" organizingof nonunion subcontracting only, to the benefit of unionmembers generally and not for the legitimate purpose ofmaintaining area wage or job standards. It is the GeneralCounsel's further contention that the proposed agreementmust be deemed outside the contemplation of the first pro-viso to Section 8(e) under the rationale of the decision ofthe U. S. Supreme Court in Connell Construction Co., Inc..supra. and that, even assuming the subcontracting clause ofthe proposed agreement falls within the exemption fash-ioned by the first proviso to Section 8(e), the picketing andhandbilling was revealed by the record evidence not tohave been for legitimate "area standard" purposes but wasdirected toward the impermissible organizing of nonunionsubcontractors by means of the proposed agreement withUtilities.On the other hand, Respondent contends that the pro-posed agreement contains no provision prohibited by Sec-tion 8(e) and seeks in no manner to infringe upon the free-dom of any contractor to do business with anysubcontractor but, rather, legitimately obligates a signatorycontractor to require his subcontractors to pay prevailingrates of wages. It is Respondent's contention that, in thecircumstances of this case, the General Counsel's relianceupon Connell is misplaced in that the contract languagewhich was the subject of Court scrutiny in Connell clearlycontravened Section 8(e), and the union therein defendedon the ground that the agreement was saved by the firstproviso of Section 8(e). Respondent contends that, in theinstant matter, the proposed agreement is not subject to theproscription of Section 8(e) because it has as its purposeand effect only the elimination of unfair competition in theconstruction industry based upon payment of substandardwages. Therefore, avers Respondent, the question of theapplicability of the first proviso to Section 8(e) does notarise.Section 8(e) provides:It shall be an unfair labor practice for any labor4 The General Counsel introduced this evidence in support of the thesisthat Ihe picketing at the Research and Development Center was conductedwith the intent and foreseeable effect of causing a work stoppage at theWorld Headquarters. thereby bringing pressure to bear against Johns-Man-ville resulting in Sec 8(hbX4)(ii)(A) threats, coercion. and restraint. The esi-dence was received over Respondent's objections based on relevance. mate-nality. and lack of due process notice.259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganization and any employer to enter into any con-tract or agreement, express or implied, whereby suchemployer ceases or refrains or agrees to cease or re-frain from handling, using, selling, transporting orotherwise dealing in any of the products of any otheremployer, or to cease doing business with any otherperson, and any contract or agreement entered intoheretofore or hereafter containing such an agreementshall be to such extent unenforceable and void: Pro-vided, That nothing in this subsection (e) shall apply toan agreement between a labor organization and anemployer in the construction industry relating to thecontracting or subcontracting of work to be done atthe site of the construction, alteration, painting, or re-pair of a building, structure or other work....Section 8(b)(4)(ii)(A) makes it an unfair labor practicefor a labor organization or its agents:[T]o threaten, coerce, or restrain any person engagedin commerce or in an industry affecting commerce,where in either case an object thereof is:(A) forcing or requiring any employer or self-em-ployed person to join any labor or employer organiza-tion or to enter into any agreement which is prohibitedby section 8(e).It is now well established that in enacting Section 8(e),Congress meant to reach only secondary pressures. How-ever, equally clear is the proposition that agreements andboycotts tactically calculated to "satisfy union objectiveselsewhere" become secondary and are proscribed by Sec-tion 8(e). National Woodwork Manufacturers Association, etal. v. N.L.R.B., 386 U.S. 612 (1967). Section 8(e) of the Actmakes it an unfair labor practice for an employer and aunion to enter into an agreement, express or implied,whereby the employer agrees to cease dealing in the prod-ucts of any other employer or to cease doing business withany other person. A literal construction of this section sug-gests the illegality of any agreement which results in pre-venting the employer from establishing a business relation-ship with another employer or which causes him to breakoff a relationship already established. The section, how-ever, has not been construed to outlaw all agreementswhich produce such results. Heavy, Highway, Building andConstruction Teamsters Committee for Northern California,et al. (California Dump Truck Owners Association), 227NLRB 269, 272 (1976). In assessing whether a proposedagreement covering the subcontracting of work has as itssole objective the protection of the legitimate economic in-terests of the signatories, rather than "union objectiveselsewhere," it is permissible and essential that the variousprovisions comprising the proposed agreement be analyzedin pari materia and be given logical and empirical applica-tion. California Dump Truck Owners Association, supra;Connell Construction Co., Inc. v. Plumbers Local 100, supra,;National Woodwork Manufacturers Association, et al. v.N.L.R.B., supra. As observed in the last cited case at 645,"[T]he touchstone is whether the Agreement [under scruti-ny in a given case] or its maintenance is addressed to thelabor relations of the contracting employer vis-a-vis hisown employees."In its decision in California Dump Truck Owners Associa-tion, supra, the Board defined parameters pertinent to theinstant inquiry. Thus, in discussing in the abstract therange and type of contract clauses involved in applyingSection 8(e) of the Act to factual situations arising in litiga-tion before it, the Board observed at 272:Contract clauses which purport to limit subcon-tracting to employers who are signatories to unioncontracts, so-called signatory clauses, and contractclauses which purport to acquire for bargaining unitemployees work which has traditionally been per-formed by employees of other employers, so-calledwork acquisition clauses, have been held to violate theAct. Such clauses are viewed as not being designed toprotect the wages and job opportunities of unit em-ployees covered by the contract, but as directed atfurthering general union objectives and undertaking toregulate the labor policies of other employers. Absenta direct relationship to protection of the work of unitemployees, such clauses are considered as having anunlawful secondary effect and are proscribed by Sec-tion 8(b)(4) and (e).On the other hand, however, contract clauses whosebasic aims are to limit subcontracting so as to preservefor unit employees work which has customarily beenperformed by them, or in some instances to recapturework regarded as fairly claimable, so-called unit pro-tection clauses, and contract clauses designed to limitsubcontracting of unit work to employers who main-tain the same standards of employment, thus minimiz-ing the economic incentive to subcontract, so-calledunion standard clauses, have been held to be lawful.The underlying rationale for the lawful character ofunit protection and union standard clauses is that theunion has a primary interest in preserving unit workfor unit employees and to insure that negotiated stan-dards will not be undermined.In the instant case, the Charging Party correctly con-tends that in its decision in Connell, the Supreme Courtrecognized the general validity of unit protection andunion standards clauses in the construction industry, andin a cogent analogue to the Board's discussion of the un-lawful nature of union signatory clauses and acquisitionclauses, the Supreme Court in Connell stated at 631:If we agreed with Local 100 that the constructionindustry proviso authorizes subcontracting agreementswith "stranger" contractors, not limited to any particularjobsite, our ruling would give construction unions analmost unlimited organizational weapon. The unionswould be free to enlist any general constractor to bringeconomic pressure on nonunion subcontractors, as longas the agreement recited that it only covered work to beperformed on some jobsite somewhere. The proviso'sjobsite restriction then would serve only to prohibitagreements relating to subcontractors that deliver theirwork complete to the jobsite.It is highly improbable that Contress intended sucha result. One of the major aims of the 1959 Act was to260 COLORADO BUILDING & CONSTRUCTION TRADESlimit "top-down" organizing campaigns, in whichunions used economic weapons to force recognitionfrom an employer regardless of the wishes of his em-ployees.These careful limits [defined by Section 8(f)] on theeconomic pressure unions may use in aid of their orga-nizational campaigns would be undermined seriouslyif the proviso to Section 8(e) were construed to allowunions to seek subcontracting agreements at large,from any general contractor vulnerable to picketing.Absent a clear indication that Congress intended toleave such a glaring loophole in its restrictions on"top-down" organizing, we are unwilling to read theconstruction industry proviso as broadly as Local 100suggests. Instead, we think its authorization extendsonly to agreements in the context of collective bar-gaining relationships and. in light of congressional ref-erences to the Denver Building Trades problem, possi-bly to common-situs relationships on particularjobsites as well.It seems thus apparent from an amalgam of the citedprecedents that, as argued explicitly in the ChargingParty's brief and articulated inferentially by the GeneralCounsel, in order for Respondent's tendered subcontractoragreement to have threshold validity, it would be essentialthat (I) the provisions of the proposed agreement be eitherof the union standards or work protection variety; (2) theagreement must be designed to protect legitimate interestsof particular unit employees rather than the furtherance ofgeneral union objectives elsewhere, or the regulation of la-bor policies of employees other than Utilities; (3) the ten-dered subcontractor agreement must be limited to a partic-ular jobsite; and (4) the subcontractor agreement mustarise in the context of a collective-bargaining relationship.The General Counsel and Charging Party are clearly cor-rect in urging the relevancy of these criteria to a resolutionof the instant matter, for, in my view of the record, there isinsufficient support for Respondent's contention that thesole obligation Respondent was seeking by virtue of itssubcontracting agreement to impose upon Utilities was theprevailing rates of wages. Rather, it is apparent from care-ful scrutiny of the proposed agreement that its terms wouldnot apply to employees of Utilities or to any work custom-arily performed by them in Utilities' employ. Moreover,the agreement is specifically limited in its application tononunion subcontractors and the unrepresented employeesof those subcontractors. 1This strongly rebuts the notionthat the clauses were intended or fashioned to serve a pri-mary purpose, and the concomitant conclusion is warrant-ed that their purpose was secondary. Moreover, analysis ofthe terms of the proposed subcontracting agreement re-veals that Respondent was willing to countenance a dualityin wages and fringe benefits as between unrepresented em-ployees of subcontractors whom Utilities might utilize andemployees of employers represented by a labor organiza-tion. By establishing a "prevailing wage rates" standard forsubcontractors of signatory employers while exemptingfrom the coverage of the proposed agreement all employ-ees "who have a representative for collective-bargaining,"Respondent was contributing to a situation wherein thewages of employees of Utilities' subcontractors could beadversely eroded. This is so because, under operation ofthe terms of the proposed agreement, a competitor subcon-tractor of Utilities' subcontractor who had a collective-bar-gaining agreement covering his employees would be ex-empt from the standards prescribed by paragraph I of theproposed agreement even if his collective-bargaining agree-ment provided for the payment of wage rates lower thanthose which Utilities' subcontractor paid its employees.Thus, the concept of equivalency in wages and workingconditions which the Board has approved as a legitimatelabor relations objective 5 is not here present as a savingconsideration amplifying the Respondent's objective inseeking to force Utilities to accept the proposed subcon-tracting agreement. The General Counsel correctly con-tends, in substance, that rather than fostering equivalency,the proposed agreement countenances potential disparityto the foreseeable detriment of the wage and fringe benefitsstandards available to the employees of potential subcon-tractors of Utilities. Cf. Heavv, Highway, Building and Con-struction Teamsters Committeefor Northern California, et al.(California Dump Truck Owners Association), 227 NLRB269, 273 (1976); see Local Union No. 98, of the Sheet MetalWorkers' International Association, et al. (Cincinnati SheetMetal & Roofing Company A /K/A Ajax Company), 174NLRB 104. 111-112 (1969). The practical effect would beto leave to subcontractors seeking a potential business rela-tionship with Utilities the options of either executing a col-lective-bargaining agreement with a union or of refrainingfrom entering into or severing any existing business rela-tionship with Utilities, i.e., a cease doing business effect, aneffect which, on this record, may not properly be classifiedas merely incidental to the accomplishment of an objectrelating principally to terms and conditions of employmentof employees in an established and existing bargainingunit. Cf. Newspaper & Periodical Drivers & Helpers UnionLocal 921, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America (San FranciscoNewspaper Printing Co.. Inc.), 204 NLRB 440, 441 (1973).Stripped of its trappings, and giving cognizance to the ef-fort of Respondent to force by picketing and handbillingUtilities at the construction site to enforce its demand thatUtilities adopt its terms, the subcontracting agreementmust be viewed as possessing an object of "top-down" or-ganizing and not merely the preservation of unit work orthe maintenance of union standards. Cf. General TeamstersLrocal 386, International Brotherhood of Teamsters. Chauf-feurs. 4 Warehousemen and Helpers of America (ConstructionMaterials Trucking, Inc.), 198 NLRB 1038 (1972).6TheGeneral Counsel is correct in his contention that Respon-dent's choice of the work situs as the locus of the picketingto the exclusion of the main office of Utilities is a factorSee Relta, ( l,A , /wI lrnatonaIl 4 a stillot LI, ta I 'hin S,' SY9.4 ftl(/0 ,, ! at,, St fart. In,, d h a (,rant food., 166 NtlRB 818 (1967)1 lh.l .i UinI i hisl, a legitin.lte interesl in preenting Ihe underrnining orIhe .rk ipprltlrlnilles and sl.ndards of enlpIloees In a i' ratl rualll halrglinritn ludii h\ , uhconlriaclors ,h,. do not meet pre.a;liIng ,.age scales andempiltee heilefils t,l ln b dht Mei, tirilr here recognlied his ilsuec i nolhefore the Irier f flit[261 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich may properly be weighed in determining the exis-tence of a secondary object. See Local 294, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen, andHelpers of America, et al. (K-C Refrigeration TransportCompany, Inc.), 124 NLRB 1245, 1252-53 (1959). 1 haveconsidered this evidence in reaching the conclusion, basedmaterially on other cogent evidentiary and analytical fac-tors, that Respondent's object was secondary and pro-scribed.The effect, albeit indirect, of Respondent's conduct, wasan attempt to dictate and prescribe the wages and workingconditions of the employees of employers stranger to theimmediate labor dispute. See Orange Belt District Councilof Painters # 48, AFL-CIO, et al. (Calhoun Drywall Com-pany), 153 NLRB 1196 (1965), enfd. 365 F.2d 540 (D.C.Cir. 1966). The effort at "top-down organizing of non-union contractors" constitutes conduct proscribed by Sec-tion 8(e), which finds no protection in the proviso to Sec-tion 8(e). No collective-bargaining relationship existed be-tween Respondent and Utilities; the agreement, by itsterms, is not applicable to employees of Utilities which theUnion would represent, thus precluding Respondent fromclaiming relevant representation status in a unit of Utili-ties' employees; and the agreement would apply only towork not traditionally or customarily performed by Utili-ties employees. See Connell Construction Co., Inc. v. Plumb-ers Local 100, supra.In the circumstances, I find, in agreement with the Gen-eral Counsel, that the proposed agreement violates Section8(e) and Respondent's picketing to obtain the agreementwas in violation of Section 8(b)(4)(ii)(A) of the Act. Ets-Hokin Corporation, 154 NLRB 839, 842-843 (1965).7IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations of Util-ities Services Engineering, Inc., described in section I,above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes, burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(b)(4)(ii)(A) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.CONCLUSIONS OF LAWI. Utilities Services Engineering, Inc., is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. Colorado Building & Construction Trades Council isa labor organization within the meaning of Section 2(5) ofthe Act.3. The agreement governing subcontracting of construc-tion site work is one into which the Respondent and Utili-ties may not lawfully enter, under the provisions of Section8(e) of the Act.4. By picketing and handbilling Utilities at the premisesof the Johns-Manville Research and Development Centerwhere Utilities was honoring a contract to perform mainte-nance electrical work, Respondent threatened, coerced,and restrained Utilities and did thereby engage in unfairlabor practices in violation of Section 8(b)(4)(ii)(A) of theAct.Upon the foregoing findings of fact, conclusions of law,and the entire record and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER8The Respondent, Colorado Building & ConstructionTrades Council, Denver, Colorado, its officers, agents, andrepresentatives, shall:1. Cease and desist from picketing or handbilling Utili-ties Services Engineering, Inc., for the purpose of requiringUtilities to enter into the proposed agreement governingsubcontracting of construction site work transmitted to Re-spondent by covering letter dated April 15, 1976.2. Take the following affirmative action, which is neces-sary to effectuate the policies of the Act:(a) Post at its business office and meeting halls copies ofthe attached notice marked "Appendix." 9 Copies of saidnotice, on forms provided by the Regional Director forIn reaching this conclusion. it is unnecessary to rely on record evidencerelating to the effect of the picketing on the progress of construction work atthe World Headquarters site. and no weight is given that evidence.In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall. as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclu ion. and Order. and all objections thereto shall bedeemed waived for all purposes.9In the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational l.abor Relations Board.262 COLORADO BUILDING & CONSTRUCTION TRADESRegion 27. after being duly signed by an authorized repre-sentative of Respondent, shall be posted by it immediatelyupon receipt thereof and be maintained by it for 60 consec-utive days thereafter, in conspicuous places including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(b) Sign and deliver to the Regional Director for Region27 sufficient copies of said notice, to be furnished by theRegional Director, for posting at the premises of Utilities,if willing.(c) Notify the Regional Director for Region 27, in writ-ing, within 20 days of the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten, coerce, or restrain UtilitiesServices Engineering, Inc., by picketing and handbill-ing Utilities at the Johns-Manville Research and De-velopment Center, where an object thereof is to forceor require Utilities to enter into an agreement which isprohibited by Section 8(e) of the Act, as amended.COLORADO BUILDING & CONSTRUCTION TRADESCOUNCIL263